Title: To Thomas Jefferson from Benjamin Hawkins, 8 March 1787
From: Hawkins, Benjamin
To: Jefferson, Thomas



Dear Sir
New-York 8th. March 1787

I have had within a few days the pleasure to receive your favor of the 13th august. It was received at the office of Foreign affairs in Novr. and has been traveling since southwardly and Northwardly to meet with me.I have been attentive to your other request, and expect I shall be able to send you a few plants of the Dionaea muscipula some time this Spring. Mr. de la Forest who returns to France promises to take charge of them: and a very attentive worthy man is to send me a dozen or more from Wilmington in small earthen pots. I will also send you some of the seed as soon as it is practicable. I shall send you by Mr. de la Forest the little Vocabulary of the Cherokee and Choctaw tongues: and such other information as I may receive. I have a letter from Mr. McGillivray which gives room to hope by that period he will have answered fully the part I allotted to him.
We are not here in so profound a calm as in Europe. The uneasinesses which have existed in Massachusets for some time past grew into a serious opposition to that Government, and they are now by the vigorous though not timely opposition of the government put in train of adjustment. The Southern States are more tranquil, and are emerging fast into order; and if the Foederal Government can be made efficient the revolution will be a blessing to them. Virginia taking the lead for this most desirable object proposed a convention to be in may next at Philadelphia. North Carolina and some other States have followed her example and Congress on the  21st. of February recommended it to all as the most probable mean of establishing a firm national Government.
Spain availing herself of probable conjectures bids far to be the first power who will strengthen our bonds of Union. Unmindful of her true interest, she seems determined to oppose her partial contracted policy, to that generous reciprocity of mutual good offices, which being the basis of our friendship would be a never failing guarantee to both Nations. She has seized some of our boats on the Mississipi and refuses us absolutely the navigation thereof. Our citizens view this as an infraction of their rights. The States of Virginia, North Carolina, New Jersey and some others have expressed it in strong terms; the words of North Carolina are “That their delegates be instructed to oppose in the most unequivocal terms any attempt that may be made to barter or surrender to any Nation the right of this State to the free and common Navigation of the Mississipi, and in case any such surrender should take place, that they should be instructed to protest against the same, as an unjust depravation of the right of this State, and one which Congress are not authorized to make by the articles of confederation.”
This arose from this additional circumstance. Seven states only counting from the east have repealed the article in favor of the Missisipi in the instructions to Mr. Jay and he is now at full liberty to shut up or not the Missisipi and he appears to me to approve of it for the period of twenty years. Should this take place, I know not what consequences may ensue. Our Western citizens will feel much alarmed for their situation. They will have less confidence in the justice of Congress and be disposed to carve for themselves. They are already numerous and daily increasing. For a violation of a treaty Congress would be immediately responsible and probably our western citizens might skirmish for some years without bringing about an open rupture and within eight or ten we would be able to support our right. What can be done? You may eventually be able to do something. If the French court had the Floridas and would establish an entrepôt at New-Orleans or some other place equally convenient on a liberal scale, it would certainly be of the first consequence to them, in a commercial point of view, as we should consume their manufactures principally, in return for the raw materials which we could supply them with in abundance. With Spain somthing could be done if we had a man of great abilities and prudence at Madrid there to treat; here I am sure we  have nothing to hope as I conjecture Mr. Gardoqui has duped himself and consequently given such an impression of things here as to lead his court to be very sanguine in their expectations. And he does not appear to me to be a man of a noble mind enough to acknowledge his error and to give that true complexion which he has certainly learnt to discover.
I have used the cypher of our friend Mr. Madison. He, expecting shortly an opportunity more certain than the present postpones writing untill then, and he presents you his most respectful compliments. Your acquaintance Mr. Nash is dead and I am in Congress in his stead.
I am with sincere esteem & regard & Friendship Dear Sir your most obedient hle. Servt.,

Benjamin Hawkins

